Title: To John Adams from Eliphalet Pearson, 15 June 1789
From: Pearson, Eliphalet
To: Adams, John



Sir
Cambridge 15 June 1789.

President Willard having resigned the office of corresponding secretary to the American Academy of Arts & Sciences, your goodness will pardon his successor, in diverting your attention, for a moment, from more important objects, while I request a favor, with which the honor of the society may be connected.
At our last meeting, & upon the recommendation of Mr. Gardoquiordogui, through General Knox, the Duke de Almodavar, & the Marquis de Santa Cruz, two Spanish noblemen, were elected fellows. Not knowing the place of their Lordships’ residence, I being totally unacquainted with the forms of addressing Spanish nobility, I have taken the liberty of troubling your Excellency with the certificates of their election, accompanied with official letters undirected. Permit me, therefore, to request the favor of your adding, or your asking the Spanish minister to add, the proper Superscriptions; directing each of the letters to the nobleman, named in the certificate inclosed under the same cover. The certificates, & letters thus directed, Mr.Gardoqui, I trust, will be so obliging, as to address under cover, & forward to the the respective noblemen.
Be pleased, sir, to accept my thanks for Mr. Croft’s letter to Mr. Pitt, which you were so good, as to send me some time since; and, praying that your health, happiness, and extensive usefulness, maybe long continued, indulge me the honor of subscribing myself, with sentiments of profound respect & sincerest esteem, / Sir, / Your Excellency’s / much obliged & very humble servant
E. Pearson